Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
                                                Status of the Application
1. Claims 1-4 are pending and considered for examination.
                                                             Priority
2. This application filed on May 16, 2019 is a DIV of US 15/259,239 filed on September 08, 2016 which claims foreign priority to SG10201607084X filed on August 25, 2016.

3.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Costa-junior et al. (Veterinary Parasitology, Vol. 188, p. 160-163, 2012) in view of Simking et al. (Vet. Parasitol., Vol. 173, (1-2), 70-75, 2010) in view of Lowe et al. (Nucleic Acids Research, Vol. 18, No. 7, page 1757-1761, 1990).
        Costa-junior et al. teach a method of claims 1-3, for detecting Babesia canis comprising amplifying a nucleic acid from Babesia canis using real-time polymerase chain reaction with a forward primer, a reverse primer and a probe to obtain a amplification product and detection of said nucleic acid of Babesia canis (see entire document, eg. paragraphs under 2.1 to 3.1 on page 161-162, table 1). 
          With reference to claim 4, Costa-junior et al. teach that the probe is labeled with a 5-reporter and a 3’-quencher (see entire document, eg. Table 1 on page 162).
         Although Costa-junior et al. teach selecting primers and probe sequences from the known sequences of  internal transcribed spacer region of Babesia species including Babesia canis vogeli (see table 1 on page 162) however, Costa-junior et al. did not teach the primers and probe of claims 1-3.
  Simking et al. teach a method for detecting Babesia canis vogeli using PCR, wherein Simking et al. teach a nucleotide sequence of Babesia canis vogeli isolate 18S ribosomal RNA gene comprising primer (SEQ ID NO: 1 and 2) and probe (SEQ ID NO: 3 and SEQ ID NO: 4, complementary to each other) sequences as claimed in the instant claims (see the following sequence of Genbank accession sequence of EU 697606 comprising said sequences, bold underlined):
                                                                                       SEQ ID NO: 1
1 aggtcnggnn cccgacaggg ttgaggtctt ttgaccgcgc tttattagtt tgaaacccgc

                                                     SEQ ID NO: 3 and 4                  SEQ ID NO: 2
61 cttggctttc ggtgattcat aataaactgg cgaatcgcat ttagcgatgg accattcaag
121 tttctgaccc atcagcttga cggtagggta ttggcctacc gaggcagcaa cgggtaacgg
181 ggaattaggg ttcgattccg gagagggagc ctgacagacg gctaccacat ctaaggaagg
241 cagcaggcgc gcaaattacc caatcctgac acagggaggt agtgacaaga aataacaaga
301 ttttgtaaat agaatctgcg tattgggggg       
     Lowe et al. teach a method for designing primers and evaluating their performance wherein Lowe et al. disclose a computer program for rapid selection of oligonucleotide primers for polymerase chain reaction (see page 1757, col. 1, abstract). Lowe et al. teach that all primers designed for over 10 gene products were experimentally tested and the results showed that all the amplification products specified by the primers are of the predicted size and also hybridize with the appropriate cDNA or internal oligonucleotide probe (see page 1780, col. 2, paragraph 1).
       It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the method of Costa-junior et al. with the known sequence of Babesia canis vogeli 18S ribosomal RNA gene as taught by Simking et al. and a step of generating or designing primers or primer pair/probe from a known sequence as taught by Lowe et al. to achieve the claimed primer and probe sequences. The ordinary artisan would have motivated to combine method as taught by Costa-junior et al. with the known sequence to generate primer pair and probe as claimed to develop an improved method for detecting Babesia canis. The ordinary artisan would have a reasonable expectation of success that the combination would result in said claimed .
Claim Rejections - 35 USC § 101
5.      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


       Claims 1-4 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims 1-4 recite a method a method detecting nucleic acid from Babesia canis, a process, a statutory category. Claims 1-4 recite a judicial exception (law of nature or natural phenomenon) without significantly more because claims 1-4 recite amplifying a nucleic acid from Babesia canis detecting said nucleic acid, which is considered as a law of nature or natural phenomenon, said 
                                                         Conclusion
           No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637